Case 0:20-cv-61620-WPD Document 7 Entered on FLSD Docket 11/03/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-61620-CIV-DIMITROULEAS

 JOANNE ELIZABETH VENA,

        Plaintiff,

 vs.

 FRASER YACHTS, BELLA MARINE
 VENTURES, M/Y KEIKI KAI,

       Defendants.
 ___________________________________/


         ORDER REFERRING CASE TO VOLUNTEER ATTORNEY PROGRAM


        THIS CAUSE is before the Court on pro se Plaintiff Joanne Elizabeth Vena’s Motion for

 Referral to a Volunteer Lawyer, received by the Court on October 30, 2020. [DE 6]. The Court

 has carefully considered the Motion and is otherwise fully advised in the premises.


        Accordingly, it is ORDERED AND ADJUDGED as follows:


        1. Plaintiff Joanne Elizabeth Vena’s Motion for Referral to Volunteer Attorney Program

            [DE 6] is GRANTED IN PART as follows:

                a. This matter is referred to the Court’s Volunteer Attorney Program, where a

                     volunteer attorney may accept the representation on a pro bono basis if so

                     desired; it is

                b. FURTHER ORDERED that the Clerk of Court will obtain a description of

                     the case and contact information to post on the Court’s website of available

                     pro bono cases seeking volunteer lawyers; it is
Case 0:20-cv-61620-WPD Document 7 Entered on FLSD Docket 11/03/2020 Page 2 of 2




               c. FURTHER ORDERED that if the representation is accepted, the volunteer

                     attorney shall enter an appearance in the case and thereafter will be eligible

                     for reimbursement of reasonable litigation expenses pursuant to the Court’s

                     Reimbursement Guidelines for Volunteer Counsel.

               d. FURTHER ORDERED that if no counsel of record appears on behalf of

                     Plaintiff, Plaintiff shall continue to represent herself pro se.

        2. The Clerk is DIRECTED to mail a copy of this Order to Plaintiff at the address

            below.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 this 2nd of November, 2020.




 Copies furnished to:

 Joanne Elizabeth Vena, Pro Se

 2017PMB177, PO Box 1133

 Richmond, VA 23218
